 

EXHIBIT 10.2

 

COMPANY SUPPORT AGREEMENT

 

This COMPANY SUPPORT AGREEMENT, dated as of November 16, 2020 (this
“Agreement”), by and among ROTH CH ACQUISITION I CO., a Delaware corporation
(“ROCH”), PureCycle Technologies, LLC, a Delaware limited liability company (the
“Company”), and each of the members of the Company whose names appear on the
signature pages of this Agreement (each, a “Company Member” and, collectively,
the “Company Members”).

 

WHEREAS, ROCH, the Company, Roth CH Acquisition I Co. Parent Corp.,
(“ParentCo”), Roth CH Merger Sub LLC, a Delaware limited liability company
(“Merger Sub LLC”), and Roth CH Merger Sub Corp., a Delaware corporation
(“Merger Sub Corp”), propose to enter into, simultaneously herewith, an
agreement and plan of merger (the “APM”; terms used but not defined in this
Agreement shall have the meanings ascribed to them in the APM), a copy of which
has been made available to each Company Member, which provides, among other
things, that, upon the terms and subject to the conditions thereof, Merger Sub
Corp will be merged with and into ROCH (the “RH Merger”), with ROCH surviving
the RH Merger as a wholly owned subsidiary of ParentCo and Merger Sub LLC will
be merged with and into the Company (the “PCT Merger”), with the Company
surviving the PCT Merger as ultimately an indirect wholly-owned subsidiary of
ParentCo;

 

WHEREAS, as of the date hereof, each Company Member owns of record the number of
Company Class A Units, Company Class B Preferred Units, Company Class B-1
Preferred Units and Company Class C Units as set forth opposite such Company
Member’s name on Exhibit A hereto (all such Company Class A Units, Company Class
B Preferred Units, Company Class B-1 Preferred Units and Company Class C Units
and any Company Class A Units, Company Class B Preferred Units, Company Class
B-1 Preferred Units and Company Class C Units of which ownership of record or
the power to vote is hereafter acquired by the Company Members prior to the
termination of this Agreement being referred to herein as the “Units”); and

 

WHEREAS, in order to induce, ROCH, ParentCo, Merger Sub LLC, Merger Sub Corp and
the Company to enter into the APM, the Company Members are executing and
delivering this Agreement to ROCH and the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, each
of the Company Members (severally and not jointly), ROCH and the Company hereby
agrees as follows:

 

1. Agreement to Vote. Each Company Member, by this Agreement, with respect to
its Units, severally and not jointly, hereby agrees (and agrees to execute such
documents and certificates evidencing such agreement as ROCH may reasonably
request in connection therewith), if (and only if) each of the Approval
Conditions shall have been met, to vote, at any meeting of the members of the
Company, and in any action by written consent of the members of the Company, all
of such Company Member’s Units (a) in favor of the approval and adoption of the
APM, the transactions contemplated by the APM and this Agreement, (b) in favor
of any other matter reasonably necessary to the consummation of the transactions
contemplated by the APM and considered and voted upon by the members of the
Company, (c) in favor of the approval and adoption of the Holdings Equity
Compensation Plan (as defined in the APM) and (d) against any action, agreement
or transaction (other than the APM or the transactions contemplated thereby) or
proposal that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the APM or
that would reasonably be expected to result in the failure of the transactions
contemplated by the APM from being consummated. Each Company Member acknowledges
receipt and review of a copy of the APM. For purposes of this Agreement,
“Approval Conditions” shall mean there shall not have been any amendment or
modification to the PCT Merger Consideration payable under the APM to the
Company Members; provided, however, that any adjustment under Section 2.3 of the
APM shall not constitute an amendment or modification to the PCT Merger
Consideration.

 

2. Transfer of Units. Each Company Member severally and not jointly, agrees that
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), lien, pledge, dispose of or otherwise encumber any of the
Units or otherwise agree to do any of the foregoing (unless the transferee
agrees to be bound by this Agreement; except that members and optionholders of
Innventure, LLC and members and optionholders of Innventure1, LLC that (i) are
not already a party to this Agreement and are not founders, officers or
directors of the Company or holders of 5% or more of Units and (ii) receive
Units through a distribution or transfer upon option exercise from Innventure,
LLC or Innventure1, LLC will not be required to execute a joinder or otherwise
be bound by this Agreement upon such transfer so long as such transfer does not
result in the Company Members holding less than 70% of the issued and
outstanding voting Units), (b) deposit any Units into a voting trust or enter
into a voting agreement or arrangement or grant any proxy or power of attorney
with respect thereto that is inconsistent with this Agreement, (c) enter into
any contract, option or other arrangement or undertaking with respect to the
direct or indirect acquisition or sale, assignment, transfer (including by
operation of law) or other disposition of any Units (unless the transferee
agrees to be bound by this Agreement), or (d) take any action that would have
the effect of preventing or disabling the Company Member from performing its
obligations hereunder.

 



 

 

 

3. Representations and Warranties. Each Company Member severally and not
jointly, represents and warrants for and on behalf of itself to ROCH as follows:

 

(a) The execution, delivery and performance by such Company Member of this
Agreement and the consummation by such Company Member of the transactions
contemplated hereby do not and will not (i) conflict with or violate any Law or
other Order applicable to such Company Member, (ii) require any consent,
approval or authorization of, declaration, filing or registration with, or
notice to, any person or entity, (iii) result in the creation of any Lien on any
Units Shares (other than pursuant to this Agreement or transfer restrictions
under applicable securities laws or the Organizational Documents of the Company
or such Company Member) or (iv) conflict with or result in a breach of or
constitute a default under any provision of such Company Member’s Organizational
Documents.

 

(b) Such Company Member owns of record and has good, valid and marketable title
to the Units set forth opposite the Company Member’s name on Exhibit A free and
clear of any Lien (other than pursuant to this Agreement or transfer
restrictions under applicable securities Laws or the Organizational Documents of
such Company Member) and has the sole power (as currently in effect) to vote and
full right, power and authority to sell, transfer and deliver such Units, and
such Company Member does not own, directly or indirectly, any other Units.

 

(c) Such Company Member has the power, authority and capacity to execute,
deliver and perform this Agreement and that this Agreement has been duly
authorized, executed and delivered by such Company Member.

 

4. Termination. This Agreement and the obligations of the Company Members under
this Agreement shall automatically terminate upon the earliest of (a) the RH
Effective Time; (b) the termination of the APM in accordance with its terms; and
(c) the mutual agreement of ROCH and the Company. Upon termination or expiration
of this Agreement, no party shall have any further obligations or liabilities
under this Agreement; provided, however, such termination or expiration shall
not relieve any party from liability for any willful breach of this Agreement
occurring prior to its termination.

 

5. Miscellaneous.

 

(a) Except as otherwise provided herein or in any Transaction Document, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses, whether or not the transactions contemplated hereby are
consummated.

 

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by telecopy or e-mail or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
5(b)):

 

If to ROCH, to it at:

 

Roth CH Acquisition I Co.

888 San Clemente Drive, Suite 400

Newport Beach, CA 92660

Attention: Byron Roth

E-mail: broth@roth.com

 



2

 

 

with a copy to:

Loeb & Loeb

345 Park Avenue, 19th Floor_

New York, NY 10154

Attention: Mitchell S. Nussbaum, Esq.

E-mail: mnussbaum@loeb.com

 

If to a Company Member, to the address set forth for such Company Member on the
signature page hereof.

 

with a copy to:

 

Jones Day

1420 Peachtree St.

Atlanta, Georgia 30309

Attention: Bryan E. Davis, Patrick S. Baldwin

E-mail:      bedavis@jonesday.com; pbaldwin@jonesday.com

 

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(d) This Agreement and the Transaction Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. This Agreement shall not
be assigned (whether pursuant to a merger, by operation of law or otherwise).

 

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Company Member shall be
liable for the breach by any other Company Member of this Agreement.

 

(f) The parties hereto agree that irreparable damage may occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to seek specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Each of
the parties agrees that it shall not oppose the granting of an injunction,
specific performance and other equitable relief when expressly available
pursuant to the terms of this Agreement on the basis that the other parties have
an adequate remedy at law or an award of specific performance is not an
appropriate remedy for any reason at law or equity. Any party seeking an
injunction or injunctions to prevent breaches or threatened breaches of, or to
enforce compliance with this Agreement when expressly available pursuant to the
terms of this Agreement shall not be required to provide any bond or other
security in connection with any such Order.

 

(g) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State without giving effect to principles or rules of conflict
of laws to the extent such principles or rules would require or permit the
application of Laws of another jurisdiction. All actions, suits or proceedings
(collectively, “Action”). All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any federal or state
court having jurisdiction within the State of New York. The parties hereto
hereby (i) submit to the to the exclusive jurisdiction of federal or state
courts within the State of New York for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto, and (ii) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 



3

 

 

(h) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i) Without further consideration, each party shall use commercially reasonable
efforts to execute and deliver or cause to be executed and delivered such
additional documents and instruments and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

 

(j) This Agreement shall not be effective or binding upon any Company Member
until such time as the APM is executed by each of the parties thereto.

 

(k) If, and as often as, there are any changes in the Company or the Company
Member’s Units by way of equity split, dividend, combination or
reclassification, or through merger, consolidation, reorganization,
recapitalization or business combination, or by any other means, equitable
adjustment shall be made to the provisions of this Agreement as may be required
so that the rights, privileges, duties and obligations hereunder shall continue
with respect to the Company Member and its Units as so changed.

 

(l) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Paragraph (l).

 

[Signature pages follow]

 



4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  ROTH CH ACQUISITION I CO.       By: /s/ Byron Roth                         
Name:   Byron Roth   Title:     Chief Executive Officer and Chairman of the
Board

 

[Signature Page to Company Support Agreement]

 



 

 

 

  PURECYCLE TECHNOLOGIES LLC       By: /s/ Michael Otworth   Name:   Michael
Otworth   Title:     Chief Executive Office

 

[Signature Page to Company Support Agreement]

 



 

 

 

  COMPANY MEMBERS:       PURE CROWN LLC       By: /s/ David
Rubin                              Name:      David Rubin   Title:        Vice
President   Address:

 

[Signature Page to Company Support Agreement]

 



 

 

 

  INNVENTURE, LLC       By: /s/ Michael Otworth   Name: Michael Otworth   Title:
Chief Exeuctive Officer

 

  By: /s/ Greg Wasson   Name: Greg Warsson   Title: Director       By: /s/
Richard K. Brenner       Name: Richard K. Brenner   Title: Director    



  Address:   5950 Hazeltine National Drive, Ste 650     Orlando, FL 32822

 

 

[Signature Page to Company Support Agreement]

 



 

 

 

  WE-INN LLC       By: /s/ Greg Wasson   Name:     Greg Wasson  
Title:       President   Address:       WASSON FAMILY 2015 GST IRREVOCABLE GIFT
TRUST       By: /s/ Greg Wasson   Name:     Greg Wasson   Title:       President
  Address:

 

[Signature Page to Company Support Agreement]

 



 

 

 

  ASSURED SOLUTIONS COMPANY, LTD.       By: /s/ James O.
Donnally                               Name: James O. Donnally   Title: Vice
President   Address:

3101 N. Central Avenue, Suite 400

Phoenix, AZ 85012

      DAM INSURANCE MANAGEMENT, LTD.       By: /s/ James O. Donnally   Name:
James O. Donnally   Title: Vice President   Address:   3101 N. Central Avenue,
Suite 400
Phoenix, AZ 85012       GLEIM INSURANCE MANAGEMENT, LTD.       By: /s/ James O.
Donnally   Name: James O. Donnally   Title: Vice President   Address: 3101 N.
Central Avenue, Suite 400
Phoenix, AZ 85012       PATRIOT INSURANCE MANAGEMENT LTD.       By: /s/ James O.
Donnally   Name: James O. Donnally   Title: Vice President   Address:

3101 N. Central Avenue, Suite 400

Phoenix, AZ 85012

 

[Signature Page to Company Support Agreement]

 



 

 

 

  /s/ David Brenner    David Brenner       Address: 12263 Regal Lily Lane
Orlando FL 32827



    /s/ John Scott    John Scott       Address: 14355 80th Ave Sebastian, FL
32958



    /s/ Michael Otworth    Michael Otworth       Address: 409 Cunningham St.
Maryville, TN 37803



      /s/ Rick Brenner    Rick Brenner       Address: 12173 Aztec Rose Lane
Orlando, FL 32827

 

[Signature Page to Company Support Agreement]

 



 

 